DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (Figures 8-14, claims 21-40) in the reply filed on 03/03/2022 is acknowledged.  Since applicant does not indicate the election with or without traverse nor present any argument to the election/restriction mailed on 02/11/2022, examiner presumes that applicant elect without traverse.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is being considered by the examiner.
Claim Objections
Claims 31, 34 and 40 are objected to because of the following informalities:  
In claim 31, line 2, applicant recites “first, second, third and cavities” should be change to –first, second, third and fourth cavity--.  It appears that applicant is missing a word “fourth”.  
In claim 34, applicant recites “the second channel defines a first axis and the first and second channel define a second axis” which is incorrect.  Since second channel is already defining a first axis, “first and second channel” cannot use to define a second axis.  It appears that applicant is referring that “first and third channel define a second axis”
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (Des 395,234) in view of Roberts (4,681,223).

    PNG
    media_image1.png
    550
    682
    media_image1.png
    Greyscale

As to claim 21, Shida discloses a package (Figure 12 above) comprising a tray comprising a body having spaced apart first and second cavities (two end of the recess forming the two cavities as shown above) and a channel between the first and second cavities (as shown in above, the channel is between two cavities), the first and second cavities each configured for disposal of a set screw (since applicant use functional language “configured for disposal of a set screw”, which does not claim the set screw in combination with the container nor explain the size of the set screws, therefore, the cavities of Shida is size and shape to hold a smaller size screws), the channel being configured for disposal of a spinal rod (again, since applicant use functional language “configured for disposal of a spinal rod”, which does not claim the spinal rod in combination with the container nor explain the size of the spinal rod, therefore, the channel of Shida is size and shape to hold an elongated spinal rod and a lid (Figure 12) 
As to claim 22, Shida as modified further discloses a first surface of the second tab directly engages a second surface of the first tab when the second tab is in the first position and a third surface of the second tab directly engages a fourth surface of the first tab when the second tab is in the second position (Figure 4 shows the second position and Figure 5 shows the engages of the first position).  

As to claim 24, Shida further discloses the channel is a first channel (first channel being the elongated channel), the first and second cavities each including a first portion and a second portion (as annotated above), the second portion being connected to the first portion by a second channel (second channel(s) being channels in the width direction of the package between the first and second portion).  
As to claim 25, Shida further discloses the first and second portions each have a depth, the channels each having a depth less than the depths of the first and second portions (best seem in Figure 11 which shows the bottom of the container).
As to claim 26, Shida further discloses the first and second portions are each configured for disposal of one of the set screws and the channels are configured for disposal of the spinal rod (since applicant use functional language “configured for disposal of a set screw” and “configured for disposal of a spinal rod”, which does not claim the set screws or a spinal rod in combination with the container nor explain the size of the set screws and the spinal rod, therefore, the first and second portion of Shida is size and shape to hold a smaller size screws and the channel is size and shape to hold spinal rod).
As to claim 27, Shida further discloses the first channel defines a first axis (the first axis along the elongated portion of the body) and the second channels define a 
As to claim 28, Shida further discloses the second portion of the first cavity is connected to the first portion of the second cavity by the first channel (since all the cavities are connected, the second portion of the first cavity is connected to the first portion of the second cavity by the first channel).
As to claim 29, Shida further discloses the channel (first channel) extends between opposite first and second ends, the channel being linear from the first end to the second end (Figure 12).  

    PNG
    media_image2.png
    569
    748
    media_image2.png
    Greyscale


As to claim 32, Shida as modified further discloses a first surface of the second tab directly engages a second surface of the first tab when the second tab is in the first position and a third surface of the second tab directly engages a fourth surface of the first tab when the second tab is in the second position (Figure 4 shows the second position and Figure 5 shows the engages of the first position).  
As to claim 33, Shida further discloses the first and second cavities each has a first depth and the channel has a second depth that is less than the first depth (Figures 4-6 shows the cross-section view of the container which the depth of the first and second cavities are deeper than the depth of the channel).
As to claim 34, Shida further discloses the second channel defines a first axis (the first axis along the elongated portion of the body) and the first and third channels define a second axis (the second axis is the width of the body), the second axis being offset from the first axis (the axis are offset 90 degrees from each other).


As to claim 36, Shida further discloses the first channel is linear from the first cavity to the second cavity and the third channel is linear from the third cavity to the fourth cavity (Figure 12 above).  
As to claim 37, Shida further discloses the first and third channels each include a first length (the width of the container body), the second channel having a second length, the second length (the elongated length of the container body) being greater than the first length (the elongated length is greater than the width of the container body).
Claims 30, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (Des 395,234) and Roberts (4,681,223), further in view of Maroofian et al (2010/0155402).
As to claims 30 and 38-39, Shida does not disclose the hinge is perforated and comprises spaced apart points of engagement, the lid being unconnected to the tray between the points of engagement and the point of engagement are circular.  Nevertheless, Maroofian discloses a display and storage container (101) with base (103) and lid (102), the base is connected to the lid with a hinge (104), the hinge is perforated ([0094] discloses the embodiment Figures 12-17, which discloses the hinge 104 can be perforated) and comprises spaced apart points of engagement (127), the lid (102) being unconnected to the tray (103) between adjacent ones of the points of engagement (127, snaps) and the points of engagement are rectangular in shape 

Allowable Subject Matter
Claim 40 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.

Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736